Exhibit WAL-MART STORES, INC. AND SUBSIDIARIES Ratio of Earnings to Fixed Charges Six Months Ended Fiscal Year July 31, July 31, 2008 2007 2006 2005 2004 2008 2007 Income from continuing operations before income taxes and minority interest $ 10,153 $ 9,312 $ 20,140 $ 18,954 $ 17,514 $ 16,289 $ 14,396 Capitalized interest (48 ) (72 ) (150 ) (182 ) (157 ) (120 ) (144 ) Minority interest (252 ) (206 ) (406 ) (425 ) (324 ) (249 ) (214 ) Adjusted income before income taxes 9,853 9,034 19,584 18,347 17,033 15,920 14,038 Fixed Charges: Interest * 1,133 1,048 2,267 2,009 1,603 1,326 1,150 Interest component of rent 205 209 464 368 328 319 306 Total fixed charges 1,338 1,257 2,731 2,377 1,931 1,645 1,456 Income from continuing before income taxes and fixed charges $ 11,191 $ 10,291 $ 22,315 $ 20,724 $ 18,964 $ 17,565 $ 15,494 Ratio of earnings to fixed charges (times) 8.4 8.2 8.2 8.7 9.8 10.7 10.6 * Includes interest on debt and capital leases, amortization of debt issuance costs and capitalized interest. Certain reclassifications have been made to prior periods to conform to the current period presentation.In addition, the impact of McLane Company, Inc., a wholly owned subsidiary sold in fiscal 2004, the impact of our South Korean and German operations, disposed of in fiscal 2007, and the impact of our Gazeley operations disposed of in fiscal 2009, have been excluded for all periods presented.
